NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MELISSA KENNEDY, AS NEXT FRIEND FOR,
MICHA.EL DAN KENNEDY, 4
Petiti0ners~Appellants,
V.
SECRETARY OF HEATH AND HUMAN SERVICES,
Respondem5-Appellee.
2011-5106
Appea1 from the United States Court of Federa1
C1ain1s in case n0. 90-VV-1009, Judge Francis M. Al1egra.
ON MOTION
ORDER
The Secretary of Hea1th and Hun1an Services ("The
Secretary") 1noves, unopp0sed, for a 10-day extension of
time, up to and including March 2, 2012, within which to
file a response to Me1iSsa Kennedy’s Motion to Withdraw
Order Dismissing Case for Fai1ure to Prosecute.

§ *
KENNEDY V HHS 2
Up0n consideration thereof,
IT ls 0RDERED THA'r:
The motion is granted The Secretary’s response is
due no later than March 2, 2012.
_ FoR THE CoURT
MAR 09 2012
/s/ J an Horba1y
Date J an Horba1y
C1erk
ocr Andrew D. DoWning, Esq. __
Michae1 P. Mi11n0e, Esq. _F"_ED
U.S. CUUFIT OF APPEALS FUH
S25 THE FEDERAL C|RCUlT
'HAR 0 9 2012
JAN H|JBBALY
CLEBK